Case 2:20-cr-00452-SVW Document 34-1 Filed 10/29/20 Page 1 of 7 Page ID #:364




                          Exhibit 1
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page12ofof67 Page
                                                                         PageID
                                                                              ID#:113
                                                                                 #:365



 1
 2
 3
 4
 5
 6
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 20-MJ-4508
        UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                           Plaintiff,
14
                   v.
15
        BENJAMIN JONG REN HUNG,
16
                           Defendant.
17
18
19           On September 23, 2020, Defendant Benjamin Jong Ren Hung made his
20     initial appearance on the Complaint filed in this matter and Deputy Federal
21     Public Defender Erin Murphy was appointed to represent him. At
22     Defendant’s request, the detention hearing was continued to September 28,
23     2020, and the hearing was held on that date.
24           On motion by the Government pursuant to 18 U.S.C. § 3142(f) in a case
25     involving (1) any felony not otherwise a crime of violence that involves a
26     minor victim or the possession or use of a firearm or destructive device (as
27     defined in 18 U.S.C. § 921), or any other dangerous weapon, or involves a
28
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page23ofof67 Page
                                                                         PageID
                                                                              ID#:114
                                                                                 #:366



 1     failure to register under 18 U.S.C. § 2250 and (2) a serious risk that the
 2     defendant will flee, the Court finds that no condition or combination of
 3     conditions will reasonably assure the safety of any other person and the
 4     community.1
 5           Defendant is charged with conspiracy to transport firearms interstate
 6     and make a false statement in the acquisition of firearms in violation of 18
 7     U.S.C. § 371. The Court has considered: (a) the nature and circumstances of
 8     the offense charged, including whether the offense is a crime of violence, a
 9     Federal crime of terrorism, or involves a minor victim or a controlled
10     substance, firearm, explosive, or destructive device; (b) the weight of evidence
11     against the defendant; (c) the history and characteristics of the defendant; and
12     (d) the nature and seriousness of the danger to any person or the community.
13     See 18 U.S.C. § 3142(g). The Court has also considered the Complaint and
14     supporting Affidavit of FBI Special Agent Diamond Outlaw, the Government’s
15     Notice of Request for Detention, the Pretrial Services Reports and
16     Recommendations of Detention prepared on September 23 and 25, 2020, and
17     the arguments of counsel at the hearing.
18           The Complaint alleges that on May 31, 2020, Defendant intentionally
19     drove his truck adorned with flags associated with far-right extremist and
20     militia groups into a crowd of peaceful protestors on a street in Pasadena,
21     California. [Affidavit ¶¶ 5, 25, 26.] Defendant’s truck came to a stop behind
22     three to four other cars waiting to make slow U-turns because the intersection
23     was blocked by protestors. Defendant blared a loud train-like horn, causing
24     the cars in front of his truck to move out of the way. Defendant’s truck
25
26           1In this matter the Government is not entitled to a rebuttable
       presumption that no condition or combination of conditions will reasonably
27     assure the Defendant’s appearance as required and the safety of any person
28     and the community. See 18 U.S.C. § 3142(e)(2).

                                               2
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page34ofof67 Page
                                                                         PageID
                                                                              ID#:115
                                                                                 #:367



 1     accelerated rapidly as it drove toward the crowd, and the protestors as well as
 2     two plain-clothed Pasadena Police Department (PPD) detectives sprinted to
 3     avoid being struck. [Affidavit ¶¶ 19-22.] Defendant’s conduct endangered the
 4     protesters and the PPD detectives. Defendant’s argument that a reasonable
 5     interpretation of these events is that he was trying only to get people to move
 6     out of the way is unpersuasive. A reasonable interpretation of these events is
 7     that Defendant wanted the cars to move out of his way so he could accelerate
 8     toward the crowd. This interpretation is supported by Defendant’s statement
 9     and conduct before May 31, 2020. On May 29, 2020, when cell-site records
10     placed Defendant’s phone in downtown Los Angeles in the vicinity of protests,
11     Defendant sent a text message to a group of associates stating, “Antifa has
12     been avoiding me or something. I can never see to find them when I’m out
13     war rigging??” [Affidavit ¶ 33(b).] As the license plate of Defendant’s truck
14     reads “WAR RIG” [Affidavit ¶ 25], the statement indicates that Defendant
15     was driving his truck looking for protestors.
16           At the hearing, Defendant argued that although he was arrested for
17     attempted assault with a deadly weapon, he is charged only with
18     misdemeanor possession of a loaded firearm [see Affidavit ¶ 24], which
19     suggests that local authorities do not view his conduct as presenting a
20     significant danger. The Court finds that Defendant’s conduct in accelerating a
21     large truck toward a crowd in a manner that caused the people in that crowd
22     to sprint out of the way to avoid being run over is dangerous.
23             The items that PPD subsequently found in the truck also demonstrate
24     that defendant presents a danger to the community. Those items included (1)
25     a fanny pack containing a loaded Glock 26 9mm semiautomatic handgun with
26     a 17-round magazine, a loaded 15-round magazine, and a trigger guard; (2)
27     an 18-inch machete; and (3) an 18-inch metal pipe. [Affidavit ¶ 24.] The
28

                                               3
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page45ofof67 Page
                                                                         PageID
                                                                              ID#:116
                                                                                 #:368



 1     Glock is not registered to Defendant; it is registered to a friend of Defendant’s
 2     who purchased it in Oregon with the representation that he was the actual
 3     transferee of that firearm. [Affidavit ¶ 37.]
 4           Defendant had communicated with several associates about acquiring
 5     ammunition and firearms accessories outside California and having them
 6     transported into California. On April 30, 2020, he exchanged messages with
 7     an associate about buying gun parts and assembling homemade assault rifles
 8     not compliant with California gun laws, specifically referring to “Ghost guns.”
 9     [Affidavit ¶¶ 59, 62.] Defendant has no legal firearms registered in
10     California. [Affidavit ¶ 51; 9/23/2020 PSA Report, p. 4.] His iCloud records
11     and purchase histories confirm that he was amassing an arsenal of weapons,
12     ammunition and tactical equipment at his residences and at his family’s
13     vineyard in Lodi, California, and that he continued to ship firearms
14     components to his Lodi residence after his arrest by PPD for his May 31, 2020
15     conduct. [Affidavit ¶¶ 35, 66-69.]
16           A search warrant was executed at Defendant’s residence and his
17     family’s vineyard in Lodi; two pistols and seven rifles were found at the
18     residence, and ten rifles, ten pistols, and 60,000 rounds of ammunition were
19     found at the vineyard, which also contained a tactical training ground with
20     target dummies. [9/23/2020 PSA Report, p. 4; 9/25/2020 PSA Report p. 2.] At
21     Defendant’s residence in San Marino, California, law enforcement found the
22     firearm possessed by Defendant on May 31, 2020, and two backpacks
23     containing tactical blades, a medical supply kit, a gasmask, and a tourniquet.
24     In total, 29 firearms and over 60,000 rounds of ammunition were seized at the
25     searched property. Law enforcement did not find two of the three firearms that
26     Defendant allegedly obtained in March 2020 in Oregon and illegally transported
27     to California. [Affidavit ¶¶ 52-57; 9/25/2020 PSR Report p. 2.]
28

                                               4
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page56ofof67 Page
                                                                         PageID
                                                                              ID#:117
                                                                                 #:369



 1           At the hearing, Defendant sought release on a proposed bond of
 2     approximately $3.5 million that would include affidavits of surety justified by
 3     approximately $2.8 million of equity in his parents’ home; $400,000 of equity
 4     in property belonging to his brother; $200,000 cash; $50,000 cash from a
 5     member of the city council of Defendant’s home town; and $75,000 cash from
 6     Defendant’s wife (who accompanied him in the truck on May 31, 2020).
 7     Defendant also proposed that two third-party custodians would supervise his
 8     compliance with strict release conditions. The Court finds that this bond
 9     package combined with strict release conditions could mitigate the risk that
10     Defendant would not appear in court as required to face the charges in this
11     case, as his family and friends would forfeit significant resources if Defendant
12     fled. However, this bond package does not mitigate the risk of danger that
13     Defendant presents to others and to the community, as set forth above.2
14     Defendant has demonstrated by his actions and statements that he presents a
15     significant danger to the public.
16            IT IS THEREFORE ORDERED that the Defendant be detained until
17     trial. The Defendant will be committed to the custody of the Attorney General
18     for confinement in a corrections facility separate, to the extent practicable,
19     from persons awaiting or serving sentences or being held in custody pending
20     appeal. The Defendant will be afforded reasonable opportunity for private
21     consultation with counsel. On order of a Court of the United States or on
22           2 At the hearing, the government noted that one of the proposed
23     sureties, Defendant’s wife, initially denied that Defendant had firearms, and
       that Defendant used properties owned by his parents, also proposed sureties,
24     to store firearms and engage in firearms practice. The Court also notes that
       Defendant continued acquiring firearms components after his arrest on May
25     31, 2020. This conduct was not prohibited by the bond in his state case;
26     however, it demonstrates that being arrested after driving toward a crowd
       with a loaded firearm in his truck did not deter Defendant from continuing to
27     amass weapons.
28

                                               5
     Case
      Case2:20-cr-00452-SVW
           2:20-cr-00452-SVW Document
                              Document34-1
                                       14 Filed
                                           Filed10/08/20
                                                 10/29/20 Page
                                                           Page67ofof67 Page
                                                                         PageID
                                                                              ID#:118
                                                                                 #:370



 1     request of any attorney for the Government, the person in charge of the
 2     corrections facility in which Defendant is confined will deliver the Defendant
 3     to a United States Marshal for the purpose of an appearance in connection
 4     with a court proceeding. See 18 U.S.C. § 3142(i).
 5
 6     Dated: October 08, 2020
 7
 8
                                          _______________________________________
 9                                        PATRICIA DONAHUE
10                                        UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
